Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In response to Non-Final-Office Action mailed on 06/25/2021, applicants’ response dated 12/27/2021 is acknowledged; in said response applicants’ have amended claims  21 and 52, cancelled claims 44, 51, 53 and 56-58 and added new claims 59-70. 
Newly submitted claims 62-70 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly added claims reciting the subject-matter “… wherein the cell further comprises 9 fatty acid desaturase … amino acid sequence set forth in SEQ ID NO: 19 … or a biologically-active portion of any of them”; and the newly added claims read on non-elected  subject-matter and further-more, searching structurally distinct molecules like polypeptides comprising SEQ ID NOs: 1...83 (claims 66-67) and SEQ ID NO: 15 ….SEQ ID NO: 69 or biologically active portion of any one of them (claims 69-70)” are not coextensive and the sequence search systems of the USPTO are at or near capacity, and search of multiple sequences in a significant number of patent applications is not practical, representing a real burden on the Office; and a search for any one of the amino acid of the invention for example in claims 66-67,  SEQ ID NO: 1 would not encompass any other polypeptide sequence, such as SEQ ID NOs: 3...83 and the same argument applies for claims 69-70. Thus, a comphrensive search of each of the encoded polypeptides and their method of use would be a burden on the Office. Additionally, the searches for any one invention are not required for and are not coextensive with the searches for any other invention, thereby creating an undue burden of search and examination. The results from a search of each of these inventions .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 62-70 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Thus, amended claims 21, 40-43, 52, 54-55 and 59-70 are pending in this application; newly added claims 62-70  remain withdrawn as being directed to non-elected invention and amended claims 21, 40-43, 52, 54-55 and 59-61 reading on the elected invention/subject-matter are now under consideration for examination. The requirement is still deemed proper and is therefore made FINAL. 
Objections and rejections not reiterated from previous action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 102 (AIA ) 
Previous rejection of claims  21, 40-41, 44 and 51-53 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Beopoulos et al., (Appl Micobiol Biotechnol., 2014, Vol. 98:251-262; published online 10/18/2013), is being withdrawn due to claim amendments.
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejection of claims 21, 40-44 and 51-55 rejected under 35 U.S.C. 103(a) as being unpatentable over Beopoulos et al., (Appl Micobiol Biotechnol., 2014, Vol. 21, 40-41, 44 and 51-53 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and further in view of Dulermo et al., (Biochim et Biophys. Acta., 2013, Vol. 1831: 1486-1495), Nicaud et al., (US 2016/0145599 A1; priority 02/28/2014, in IDS), Daley et al., (US 8,502,026 B2) and Dujon et al., (UniProtKB/TrEMBL, 2004, Accession# Q6C8R8; disclosing a polypeptide annotated as triglyceride lipase and having 100% sequence identity to SEQ ID NO: 41; and the encoding polynucleotide Accession# CR382130 having 100% sequence identity to SEQ ID NO: 42 of the instant application; see provided sequence alignments), is being withdrawn due to claim amendments.
Maintained-Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21, 40-43, 52, 54-55 and 59-61 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 21, 40-43, 52, 54-55 and 59-61 of the instant application are directed to a method of modifying the lipid content or composition of a yeas cell, comprising... a genus of transformed host cells/Yarrowia …that overlaps with the transformed host cell as claimed in claims 21, 40-43, 52, 54-55 and 59-61 of the instant application, and falls entirely within the scope of claims 1-6 of allowed patent US 10,260,077 B2, as the reference polypeptides of the allowed patent US 10,260,077 B2 and encoding polynucleotides (having triacylglycerol lipase) have 100% sequence identity to SEQ ID NO: 41 & 42 of the instant application (see provided sequence alignments)”. 
Although the reference claims 1-6 of allowed patent US 10,260,077 B2 are directed to “A transformed Arxula or Yarrowia cell …having a higher lipid content …”; claims 21, 40-43, 52, 54-55 and 59-61 of the instant application listed above cannot be considered patentably distinct over claims 1-6 of allowed patent US 10,260,077 B2 of the reference patent when there is specifically recited embodiment that would mainly anticipate or render obvious claims 21, 40-43, 52, 54-55 and 59-61 of the instant application, examiner also notes that applicants’ have voluntarily withdrawn all method claims in the parent application 15/312,852 (now US Patent 10,260,077) by not incorporating the limitations of allowed product claims and hence the instant claims are considered to be another form of expression of allowed product claims. 
Alternatively, claims 21, 40-43, 52, 54-55 and 59-61 of the instant invention cannot be considered patentably distinct over claims 1-6 of allowed patent US 10,260,077 B2 when there is specifically disclosed embodiment in the reference patent that supports claims 1-6 of that patent and falls within the scope of the instant claims 21, 40-43, 52, 54-55 and 59-61 herein, because it would have been obvious to one having ordinary skill in the art to modify claims 1-6 of allowed patent US 10,260,077 B2 by selecting a specifically disclosed embodiment that supports those claims. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-6 of allowed patent US 10,260,077 B2. 
Applicants’ have traversed the above ODP rejection with the following arguments: (see pages 6-7 of Applicants’ REMARKS dated 12/27/2021). 
	Applicants’ argue: “…Applicant respectfully disagrees. Applicant points out that the claimed invention was identified by the Examiner as a separate invention (Group VIII) in the Restriction Requirement issued on December 1, 2017 for the US Application No. 15/312,852 (now U.S. Pat. No.10,260,077). This restriction was never withdrawn by the Examiner. “The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. The 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction.” (MPEP 804.01).

	Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection.”

Reply: Applicants’ arguments have been fully considered but are not deemed As a ready reference examiner is reproducing the instant amended claim 21 vs the original claim 21 that was restricted in the parent application:  
Instant amended claim 21 12/27/2021 is different in scope
21. (Currently Amended) A method of modifying the lipid content or composition of a yeast cell, the method comprising transforming the yeast cell with at least two nucleotide sequences, wherein the yeast cell is a Yarrowia cell that does not express an endogenous triacylglycerol lipase
gene or comprises a genetic modification that decreases activity of a triacylglycerol lipase; and the at least two nucleotide sequences comprise:

	a first nucleotide sequence that increases the activity of a type 1 diacylglycerol acyltransferase or comprises a type 1 diacylglycerol acyltransferase gene; and

	a second nucleotide sequence that increases the activity of a type 2 diacylglycerol acyltransferase or comprises a type 2 diacylglycerol acyltransferase gene.
Original claim 21 dated 11/21/2016 in the parent application 15/312,852
21. (Original) A method of modifying the lipid content or composition of a cell, comprising transforming a parent cell with at least two nucleotide sequences, wherein:

	a first nucleotide sequence increases the activity of a type 1 diacylglycerol acyltransferase or comprises a type 1 diacylglycerol acyltransferase gene; and

	a second nucleotide sequence increases the activity of a type 2 diacylglycerol acyltransferase or comprises a type 2 diacylglycerol acyltransferase gene.

Furthermore, the instant application and the cited allowed patent US 10,260,077 B2/claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements. Therefore, the rejection is maintained. 
Maintained-Claim Rejections: 35 USC § 112(a) 
	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claim 21, 40, 42, 52, 54-55 and 59-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21, 40, 42, 52, 54-55 and 59-61  as interpreted, are directed to encompass: a method of modifying the lipid composition of any yeast cell, the method comprising any transformed yeast cell/Yarrowia cell, comprising any first nucleotide sequence that increases the activity of any type 1 diacylglycerol acyltransferase by any method and a second nucleotide sequence that increases the activity of a native type 2 diacylglycerol acyltransferase by any method (genus of methods for increasing the activity of gene of interest) or said type 2 diacylglycerol acyltransferase is a heterologous gene obtained from any source including homologs, variants and mutants (genus of yeast cells; genus 21, 40, 42,  52, 54-55 and 59-61); and said transformed yeast cell does not express any endogenous triacylglycerol lipase gene of undefined and unlimited structures further comprising or a genetic modification that decreases the activity of any triacylglycerol lipase gene of undefined and unlimited structures and said decrease is achieved by any method (a skilled artisan requires structural information to disrupt the gene of interest; claims are interpreted to encompass genus of  structures and genus of methods for decreasing the activity of gene of interest; as in claims 21 and 52).  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule." 

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between 
In the instant case the scope of the instant claims encompass genus of structures  in a genus of transformed yeast cells in the claimed method, and there is no structure associated with function with regard to the members of the genus with associated function i.e., a method of modifying the lipid composition of any yeast cell, the method comprising any transformed yeast cell/Yarrowia cell, comprising any first nucleotide sequence that increases the activity of any type 1 diacylglycerol acyltransferase by any method and a second nucleotide sequence that increases the activity of a native type 2 diacylglycerol acyltransferase by any method (genus of methods for increasing the activity of gene of interest) or said type 2 diacylglycerol acyltransferase is a heterologous gene obtained from any source including homologs, variants and mutants (genus of yeast cells; genus of genes and encoded polypeptides; as in claims 21, 40, 42,  52, 54-55 and 59-61); and said transformed yeast cell does not express any endogenous triacylglycerol lipase gene of undefined and unlimited structures further comprising or a genetic modification that decreases the activity of any triacylglycerol lipase gene of undefined and unlimited structures and said decrease is achieved by any method (a skilled artisan requires structural information to disrupt the gene of interest; claims are interpreted to encompass genus of  structures and genus of methods for decreasing the activity of gene of interest; as in claims 21 and 52).
Y. lipolytica host cell and gene structures encoding polypeptides of known function and able to produce increased lipid content in said transformed host cell, i.e., well characterized gene of interest structures and activities of encoding polypeptides as defined in prior art, wherein said activities of said enzymes are increased by overexpression of said genes and attenuation of gene of interest (decrease in activity) is achieved by disruption of gene activity by homologous recombination and to a method of production of lipids (for details see Examples 1-5 and 7; pages 49-53, 56 and 57 of specification), has been provided by the  applicants’, which would indicate that they had possession of the claimed genus of structures (including endogenous or heterologous genes including variants, mutants and homologs required for a genus of bio-derived production biosynthetic pathways in a genus of yeast cells), and there is no structure associated with function with regard to the members of the genus with associated function in the claimed method i.e., any yeast cell, the method comprising any transformed yeast cell, comprising any first nucleotide sequence that increases the activity of any type 1 diacylglycerol acyltransferase by any method and a second nucleotide sequence that increases the activity of a native type 2 diacylglycerol acyltransferase by any method (genus of methods for increasing the activity of gene of interest) or said type 2 diacylglycerol acyltransferase is a heterologous gene obtained from any source including homologs, variants and mutants (genus of yeast cells; genus of genes and encoded polypeptides; as in claims 21, 40-44 and 51-53); and said transformed yeast cell does not express any endogenous triacylglycerol lipase gene of undefined and unlimited structures further comprising or a genetic modification that decreases the activity of any 
	Furthermore, the genus of genes and encoded polypeptides and functional homologs or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides and encoding polynucleotides are adequately described by the disclosure of the structures of prior art i.e., lipid pathway genes, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. However, the art clearly teaches the “Practical Limits of Function Prediction”: I. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107, in IDS), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results 
	II. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340, in IDS) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, 
III. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999, in IDS) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, i) Wishart et al., (J. Biol. Chem., 1995, Vol. 270(10): 26782-26785, in IDS) teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase and ii) Broun et al., (Science 282:1315-1317, 1998, in IDS), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9, in IDS) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Additionally, while increasing the gene expression/activity can be achieved by heterologous expression of a gene interest under the control of a strong promoter or increasing the copy number of gene of interest; (i) neither the specification nor the art teach additional modifications which would result in increased transcription/translation or increased activity of a protein, such as mutations in the regulatory region of a gene, co-
As stated above, no information the characterization of a few species: genetically modified Y. lipolytica host cell and gene structures encoding polypeptides of known function and able to produce increased lipid content in said transformed host cell, i.e., well characterized gene of interest structures and activities of encoding polypeptides as defined in prior art, wherein said activities of said enzymes are increased by overexpression of said genes and attenuation of gene of interest (decrease in activity) is achieved by disruption of gene activity by homologous recombination and to a method of there is no structure associated with function, which would indicate that they had possession of the claimed genus of polynucleotides and encoded polypeptides including variants, mutants and functional homologs with associated function in any cellular context. As the claimed genera of yeast cells, genes and encoded polypeptides and functional homologs, variants and mutants having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant/homolog) correlating structure with function in any given cellular context (genus of host cells) has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description.  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written 
Applicants’ have traversed the above written-description rejection with the following arguments (see pages 8-9 of Applicants’ REMARKS dated 12/272021). 
 	 Applicants’ argue “…Applicant respectfully submits that the instant claims are not directed to particular cells, but rather to methods of modifying the lipid content or composition of a yeast cell. Similar to Rasmussen, one skilled in the art reading the specification would have understood that, so long as the yeast cell was transformed with nucleotide sequences that increase type 1 and type 2 diacylglycerol acyltransferase activities, it is unimportant what the source of the nucleotide sequences is.
	The specification is replete with examples of methods of transforming yeast cells to modify the lipid content according to claim 21. For instance, Example 1 teaches methods of increasing the activity of diacylglycerol acyltransferase. Example 4 teaches method to knockout triacylglycerol lipase. Example 5 teaches cells that overexpress both DGA1 and DGA2 and also include a deletion of the TGL3 gene. FIG. 4 details the lipid production of strains NS297, NS281, NS412, NS450, NS377 and NS432. Examples 6 and 7 teach increasing the activity of DGA1, 2 or 3 in Arxula and Yarrowia respectively.
	For at least these reasons, Applicant submits that possession of the claimed invention was adequately demonstrated…”. 

	Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 06/25/2021. Applicants’ arguments are self-contradictory, on one hand to overcome the 35 U.S.C. 112(a) rejection for written-description and enablement applicants’ have present the above argument; and on the other hand to overcome the 35 U.S.C. 103(a) applicants’ have presented the following arguments (see page 14, third paragraph of Applicants’ REMARKS dated 12/272021):
	 “… Further, overexpression of a heterologous gene encoding DGA1 or DGA2 from an oleaginous organism has long been a standing problem in the art until resolved by the inventors of the present 
  
Therefore, contrary to applicants’ arguments, examiner continues to maintain the following: A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, and Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5); thus above claims lack adequate written description;. 
  Examiner continues to hold the position that claims 21, 40, 42, 52, 54-55 and 59-61 as written and when given the broadest interpretation encompass a genus of modifications and a genus of structures and the specification fails to provide any guidance regarding possession or with regard to the scope and breadth of the claims and to make and or use the invention commensurate in scope with the claims. No such information or guidance or evidence of possession is provided in the specification. Therefore, 21, 40, 42, 52, 54-55 and 59-61 are broad despite the guidance of the art and specification, the claims remain not commensurate with evidence of possession or in scope with the enabled invention. 
While evidence of possession and enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed. In the instant case, determining which combinations of any or all enzymes having undefined structures and retaining property i.e., “metabolic pathway for the synthesis of acetyl phosphate from formaldehyde”, represents a very large amount of screening and a reasonable amount of guidance with respect to the direction in which the experimentation should proceed has not been provided in the specification.
Examiner maintains the position the instant claims as interpreted are directed to “genus of structures (including endogenous or heterologous genes including variants, mutants and homologs required in a transformed yeast cell in the claimed method) and, there is no structure associated with function, which would indicate that they had possession of the claimed genus of polynucleotides and encoded polypeptides including variants, mutants and functional homologs with associated function in any cellular context”. Examiners’ position is also supported by the following post-filing scientific references, specifically regarding determining the activities of type 1 and type 2 diacylglycerol acyltransferase genes: 
Chawla et al., (Phytochemistry, 2020, Vol. 176, 112405, 12 pages) provide clear evidence truncated variants of DGAT1 gene and expression in yeast 
Zheng et al., (J. Plant Physiol., 2017, Vol. 219: 62-70) also provide evidence that DGAT1 splice variants were not active when expressed in yeast cellular context; see Abstract; Fig. 1-2, page 62; Discussion and entire document.  
Given this scenario, a skilled artisan needs to be provided with the specific structure associated with the function. The specification and the prior art does not provide evidence of possession or support for the full scope and breadth of the claims as claimed, thus examiner continues to hold the position the experimentation left to those skilled in the art is unnecessarily, and improperly extensive and undue. 
There are no examples provided to encompass the numerous characteristics of the whole genus claimed. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals applicants’ hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Examiner would like to reiterate

Maintained-Enablement
Claims 21, 40, 42, 52, 54-55 and 59-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a few species: genetically modified Y. lipolytica host cell and gene structures encoding polypeptides of known function and able to produce increased lipid content in said transformed host cell, i.e., well characterized gene of interest structures and activities of encoding polypeptides as defined in prior art, wherein said activities of said enzymes are increased by overexpression of said genes and attenuation of gene of interest (decrease in activity) is achieved by disruption of gene activity by homologous recombination and to a method of production of lipids (for details see Examples 1-5 and 7; pages 49-53, 56 and 57 of specification). However, the specification does not reasonably provide enablement for a method of modifying the lipid composition of any yeast cell, the method comprising any transformed yeast cell/Yarrowia cell, comprising any first nucleotide sequence that increases the activity of any type 1 diacylglycerol acyltransferase by any method and a second nucleotide sequence that increases the activity of a native type 2 diacylglycerol acyltransferase by any method (genus of methods for increasing the activity of gene of interest) or said type 2 diacylglycerol acyltransferase is a heterologous gene obtained from any source including homologs, variants and mutants (genus of yeast cells; genus of genes and encoded polypeptides; as in claims 21, 40, 42,  52, 54-55 and 59-61); and said transformed yeast cell does not express any endogenous triacylglycerol lipase gene 21 and 52). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
The breadth of the claims: Claims 21, 40, 42, 52, 54-55 and 59-61 are so broad as to encompass: a method of modifying the lipid composition of any yeast cell, the method comprising any transformed yeast cell/Yarrowia cell, comprising any first nucleotide sequence that increases the activity of any type 1 diacylglycerol acyltransferase by any method and a second nucleotide sequence that increases the activity of a native type 2 diacylglycerol acyltransferase by any method (genus of methods for increasing the activity of gene of interest) or said type 2 diacylglycerol acyltransferase is a heterologous gene obtained from any source including homologs, variants and mutants (genus of yeast cells; genus of genes and encoded polypeptides; as in claims 21, 40, 42,  52, 54-55 and 59-61); and said transformed yeast cell does not express any endogenous triacylglycerol lipase gene of undefined and unlimited structures further comprising or a genetic modification that decreases the activity of any triacylglycerol lipase gene of undefined and unlimited structures and said decrease is achieved by any method (a skilled artisan requires structural information to disrupt the gene of interest; claims are interpreted to encompass genus of  structures and genus of methods for decreasing the activity of gene of interest; as in claims 21 and 52). The enablement provided is not commensurate in scope with the claims due to the extremely large number of encoded enzymes of unknown structure and unknown modifications in a genus of transformed host cells encompassed by the claims i.e., genus of structures (including endogenous or heterologous genes including variants, mutants and homologs required for the production of any bio-derived product production) in a genus of yeast cells and, there is no structure associated with function with regard to the members of the genus with associated function in a genus of host cells.  
	The amount of direction or guidance presented and the existence of working examples. In the instant case, the specification the characterization of a few species: genetically modified Y. lipolytica host cell and gene structures encoding polypeptides of known function and able to produce increased lipid content in said transformed host cell, i.e., well characterized gene of interest structures and activities of encoding polypeptides as defined in prior art, wherein said activities of said enzymes are increased by overexpression of said genes and attenuation of gene of interest (decrease in activity) is achieved by disruption of gene activity by homologous recombination and to a method of production of lipids (for details see Examples 1-5 and 7; pages 49-53, 56 and 57 of 
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art. The amino sequence of a protein determines the structural and functional properties of said protein. While the art discloses the structures of specific genes of lipid biosynthetic pathway polypeptides, obtained from specific sources and said activities characterized under known cellular/yeast context having known pathway genes for the production of lipid, neither the specification nor the art provide a correlation between structure and function, such that one of skill in the art can envision the structure of any protein having the recited enzymatic/functional activities, or the structural features associated with increased enzymatic activity under any cellular context (genus of yeast cells). In addition, the art does not provide any teaching or guidance as to (1) the structural features found in Y. lipolytica proteins, well characterized microorganism for the production of lipids disclosed in the specification are also found in other proteins and active in any cellular context (genus of yeast cells) i.e., homologs, mutants and variants of undefined structure having the same enzymatic/functional activities obtained from any source/host cell, or (2) the degree of structural variability found in lipid biosynthetic pathway polypeptides and how this structural variability correlates with desired enzymatic/functional activity in any cellular context (genus of yeast cells) for the production of lipids.  
in IDS) (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes or functional activity, (2) the often surprising results obtained by experiments where single mutations are made, reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. The teachings of Devos et al., and Whisstock et al., are further supported by the teachings of Witkowski et al. (Biochemistry 38:11643-11650, 1999, in IDS) already discussed above and Seffernick et al., (J. Bacteriol. 183(8):2405-2410, 2001, in IDS), where it is shown that even small structural variations result in enzymatic activity changes. Furthermore, while enzyme isolation techniques, recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications as required by the instant claims. The specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable (e.g., see Whisstock et al.,). In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish even 
Additionally, the art teaches the following regarding complexity of the structure/function relationship: I. The reference of Chica et al., (Curr. Opin. Biotechnol., 2005, Vol. 16: 378-384, in IDS) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships. The reference of Sen et al., (Appl. Biochem. Biotechnol., 2007, Vol.143: 212-223, in IDS), teaches in vitro recombination techniques such as DNA shuffling, staggered extension process (STEP), random chimera genesis on transient templates (RACHITT), iterative truncation for the creation of hybrid enzymes (ITCHY), recombined extension on truncated templates (RETT), and so on have been developed to mimic and accelerate nature's recombination strategy. However, such rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptide.
 The quantity of experimentation required to practice the claimed invention based on the teachings of the specification. While methods of generating or isolating variants of protein were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for all proteins having the recited enzymatic/functional activity. In the absence of (1) a rational and predictable scheme for selecting those proteins most likely to have the desired enzymatic activity, (2) a correlation between structure and the desired activity, (3) some knowledge or guidance infinite number of proteins and modifications and microorganisms to practice the full scope of the claimed invention.   
	Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural variability and its effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a method of modifying the lipid composition of any yeast cell, the method comprising any transformed yeast cell/Yarrowia cell, comprising any first nucleotide sequence that increases the activity of any type 1 diacylglycerol acyltransferase by any method and a second nucleotide sequence that increases the activity of a native type 2 diacylglycerol acyltransferase by any method (genus of methods for increasing the activity of gene of interest) or said type 2 diacylglycerol acyltransferase is a heterologous gene obtained from any source including homologs, variants and mutants (genus of yeast cells; genus 21, 40, 42,  52, 54-55 and 59-61); and said transformed yeast cell does not express any endogenous triacylglycerol lipase gene of undefined and unlimited structures further comprising or a genetic modification that decreases the activity of any triacylglycerol lipase gene of undefined and unlimited structures and said decrease is achieved by any method (a skilled artisan requires structural information to disrupt the gene of interest; claims are interpreted to encompass genus of  structures and genus of methods for decreasing the activity of gene of interest; as in claims 21 and 52), broadly encompassed by the claims is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way 

Applicants’ have traversed the above enablement rejection with the following arguments (see pages 9-11 of Applicants’ REMARKS dated 12/27/2021). 
	Applicants’ argue “… Applicant has fulfilled the enablement requirement for the claimed methods. As stated earlier, the specification is replete with examples of methods of transforming the yeast cell to modify the lipid content according to claim 21. For instance, Example | teaches methods of increasing the activity of diacylglycerol acyltransferase. Example 4 teaches method to knockout triacylglycerol lipase. Example 5 teaches cells that overexpress both DGA1 and DGA2 and also include a deletion of the TGL3 gene. The DGA2 gene is from Claviceps purpurea and DGAI gene is from Rhodosporidium toruloides. The Yarrowia strain that was used to create these modifications, strain NS377 harbors a Yarrowia TGL3 gene deletion as is taught in Example 5 and in application no. PCT/US2015/28760 that is incorporated by reference (see paragraph [0205]). Furthermore, FIG. 4 details the lipid production of strains NS297, NS281, NS412, NS450, NS377 and NS432 and showing the advantage of DGA1 and DGA2 expression in a TGL3 knockout. Examples 6 and 7 teach increasing the activity of DGA1, 2 or 3 in Arxula and Yarrowia respectively. Table 2 discloses the various genes used in expression constructs used to transform cells. As stated in paragraph [0024], 8 transformants were analyzed for each expression construct. FIG.6 shows the fluorescence-based lipid-assay data for each transformant. The data in FIG. 8 demonstrates that each of the DGAI and DGA2 genes tested according to the claimed methodology displayed a significant positive effect on the lipid content of Yarrowia cells. Therefore, Applicant has fulfilled the…”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive. Applicants’ arguments filed on 12/27/2021 for the traversal of enablement rejection is on similar lines to the arguments presented for traversing the written-description, said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting 

For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 21, 40, 42, 52, 54-55 and 59-61.

New-Claim Rejections: 35 USC § 103
New rejection is necessitated by claim amendments 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21, 40-43, 52, 54-55 and 59-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nicaud et al., (US 2016/0145599 A1; priority 02/28/2014, in IDS), Daley et al., (US 8,502,026 B2) and further in view of Dulermo et al., (Biochim et Biophys. Acta., 2013, Vol. 1831: 1486-1495), Beopoulos et al., (Appl Micobiol Biotechnol., 2014, Vol. 98:251-262; published online 10/18/2013), Daley et al., (US 8,502,026 B2) and Dujon et al., (UniProtKB/TrEMBL, 2004, Accession# Q6C8R8; disclosing a polypeptide . 
Regarding claims 21, 52 and 59-60,  Nicaud et al., (US 2016/0145599 A1; priority 02/28/2014) teach engineered oleaginous yeasts including Y. lipolytica for the production of lipids (Abstract; and entire document); said reference teaches transformed host cell comprising (i)  increased activity of endogenous genes or heterologous expression of one or more of diacylglycerol acyltransferases (DGA1 and DGA2; type 1 and type 2; see paragraphs [0038], [0046], [0052]) and (ii) decreased expression of triglyceride lipase (TGL3; see paragraph [0020], [0024], [0034], [0038], [0055]). Examiner below is reproducing certain relevant sections from Nicaud et al., (US 2016/0145599 A1; priority 02/28/2014):  
US 2016/0145599 A1 discloses/suggests overexpression of DGA1, DGA2 and deletion of TGL3:

    PNG
    media_image1.png
    248
    322
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    106
    314
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    274
    300
    media_image3.png
    Greyscale

TGL3 inhibited

    PNG
    media_image4.png
    264
    311
    media_image4.png
    Greyscale

Inhibition of TGL3 and overexpression of DGA1 and DGA2 suggested

    PNG
    media_image5.png
    372
    312
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    56
    309
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    143
    314
    media_image7.png
    Greyscale

However, Nicaud et al., is silent regarding type 1 diacylglycerol acyltransferase obtained from Claviceps purpurea (as in claims 40-41), … type 2 diacylglycerol obtained from Rhodosporidium toruloides (as in claims 42-43); and said triacylglycerol lipase is comprising the amino acid sequence of SEQ ID NO: 41 or encoded by the nucleotide sequence of SEQ ID NO: 42 (as in claims 54-55 and 61). 
Yarrowia lipolytica and is involved in the degradation of triglycerides (TAGs) and deletion of said triacylglycerol lipases increases accumulation of triglycerides (TAGs); see Abstract; Fig. 1, page 1489; Fig. 2, page 1490; Fig. 3, page 191; and entire document. 
Regarding claims 40-41, Beopoulos et al., (Appl Micobiol Biotechnol., 2014, Vol. 98:251-262; published online 10/18/2013) disclose a method of modifying lipid production in Yarrowia lipolytica, said reference Yarrowia lipolytica comprising deletion of endogenous triacylglycerol lipase and elimination of triacylglycerol lipase activity and said genetically modified Yarrowia lipolytica overexpressing type 1 diacylglycerol acyltransferase obtained from Claviceps purpurea and having modified lipid content production as compared to control yeast lacking said genetic modifications. Applicants’ are directed to the following sections in Beopoulos et al., (Appl Micobiol Biotechnol., 2014, Vol. 98:251-262; published online 10/18/2013): Abstract, genetically modified Yarrowia lipolytica overexpressing with invalidated/deleted native triacylglycerol (TAG) acyltransferase (Dga1p, Dga2p and Loro1p); Co-expression of Claviceps purpurea diacylglycerol acyltransferase and additionally native Y1LRO1 acyltransferase (PDAT), col. 2, page 258; and Fig. 3b, page 259; Fig. 4, page 259; and entire document. 
The following references teach the structural and functional elements of the instant invention: regarding claims 42-43, analogous art, Daley et al., (US 8,502,026 B2) teach structural and functional element of type 2 diacylglycerol acyltransferase obtained Rhodosporidium toruloides and involved in the production of lipids (see Abstract; col. 3, lines 36-43; col. 11, Table 1; and entire document).
Regarding claims 54-55 and 61, Dujon et al., (UniProtKB/TrEMBL, 2004, Accession# Q6CR8) disclose a polypeptide annotated as triglyceride lipase and having 100% sequence identity to SEQ ID NO: 41 of the instant application and polynucleotide sequence having 100% sequence identity to SEQ ID NO: 42 of the instant application; see provided sequence alignments.
  Therefore, examiner takes the position that a skilled artisan depending on the experimental need, based on the teachings of  Dulermo et al., Beopoulos et al., Daley et al., and Dujon et al., will be able to modify teachings of Nicaud et al., and combine said teachings to arrive at the instant invention.
Given this extensive teaching in prior art: (Nicaud et al., Dulermo et al., Beopoulos et al., Daley et al., and Dujon et al.,) i.e., a method of modifying the lipid composition of any yeast cell, the method comprising any transformed yeast cell/Yarrowia cell, comprising any first nucleotide sequence that increases the activity of any type 1 diacylglycerol acyltransferase by any method and a second nucleotide sequence that increases the activity of a native type 2 diacylglycerol acyltransferase by any method (genus of methods for increasing the activity of gene of interest) or said type 2 diacylglycerol acyltransferase is a heterologous gene obtained from any source including homologs, variants and mutants (genus of yeast cells; genus of genes and encoded polypeptides); and said transformed yeast cell does not express any endogenous triacylglycerol lipase gene of undefined and unlimited structures further comprising or a genetic modification that decreases the activity of any triacylglycerol lipase gene of Yarrowia lipolytica and said triacylglycerol lipase having the amino acid sequence of SEQ ID NO: 41 or encoded by the nucleotide sequence of SEQ ID NO: 42 and as claimed in claims 21, 40-44 and 51-55 herein, is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”.
Hence, the above references render claims 21, 40-43, 52, 54-55 and 59-61 prima facie obvious to one of ordinary skill in the art.  
Therefore, clams 21, 40-43, 52, 54-55 and 59-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nicaud et al., (US 2016/0145599 A1; priority 02/28/2014, in IDS), Daley et al., (US 8,502,026 B2) and further in view of Dulermo et al., (Biochim et Biophys. Acta., 2013, Vol. 1831: 1486-1495), Beopoulos et al., (Appl Micobiol Biotechnol., 2014, Vol. 98:251-262; published online 10/18/2013), Daley et al., (US 8,502,026 B2) and Dujon et al., (UniProtKB/TrEMBL, 2004, Accession# Q6C8R8; disclosing a polypeptide annotated as triglyceride lipase and having 100% sequence identity to SEQ ID NO: 41; and the encoding polynucleotide Accession# CR382130 
Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the following arguments; said arguments are relevant for the new 103(a) rejection above: (see pages 12-15 of Applicants’ REMARKS dated 12/27/2021). 
	Applicants’ argue: “… Further, overexpression of a heterologous gene encoding DGA1 or DGA2 from an oleaginous organism has long been a standing problem in the art until resolved by the inventors of the present application. It has also been a common knowledge that the successful modulation of enzymes in Yarrowia, including the upregulation of those involved in lipid metabolism, is unpredictable. For example, the sole expression of DGA1 from Mortierella alpine in Yarrowia had no significant effect on lipid content. See paragraph [0008] of the current specification. Even Beopoulos teaches that the co-expression of the C. purpurea or R. communis type I diacylglycerol acyltransferase (RCDGAT2 or CpDGAT2) had negative effects on ricinoleic acid accumulation in yeast. Moreover, the combination of genetic modifications that is taught in Example 5, for instance, is unique and not obvious. Namely, a Yarrowia strain (NS432) that harbors DGA1 from R.toruloides, a DGA2 from C. purpurea and a deletion of the native TGL3. The combination is neither suggested nor alluded to in the teachings of the cited references. In fact, Beopoulos does not teach expressing DGAT1 in any strain, nor does it teach decreasing activity of a triacylglycerol lipase in Yarrowia strains…”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments, examiner maintains the position that Nicaud et al., (US 2016/0145599 A1; priority 02/28/2014): discloses/suggests overexpression of DGA1, DGA2 and deletion of TGL3. Secondary references analogous art Daley et al., and Dujon et al., teach the structural and functional elements of the instant invention.
Examiner continues to hold the cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
(i) Applicants’ arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986);
(ii)  Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness.
 (iii) The instant invention is a simple combination of elements taught in the prior art, wherein the elements of prior art are combined to yield predictable results and the choice is from a finite number of identified elements with a highly predictable outcome and expectation of success. 
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
 (A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claims 21, 40-43, 52, 54-55 and 59-61 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of allowed patent US 10,260,077 B2.
Claim 21, 40, 42, 52, 54-55 and 59-61 are rejected under 35 U.S.C. 112(a) for written-description and enablement.
Claims 21, 40-43, 52, 54-55 and 59-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nicaud et al., (US 2016/0145599 A1; priority 02/28/2014, in IDS), Daley et al., (US 8,502,026 B2) and further in view of Dulermo et al., (Biochim et Biophys. Acta., 2013, Vol. 1831: 1486-1495), .
Claims 62-70 remain withdrawn as being directed to non-elected invention.

Conclusion
	None of the claims are allowable. Claims 21, 40-43, 52, 54-55 and 59-61 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652